Citation Nr: 9913174	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-10 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 7 to November 17, 
1976.

The issue of entitlement to service connection for paranoid 
schizophrenia was previously before the Atlanta, Georgia, 
Department of Veterans Affairs (VA), Regional Office (RO) in 
December 1976, at which time it was found that this condition 
had preexisted service and had not been aggravated by that 
service.  This decision was confirmed and continued by a 
rating action issued in December 1977.

This appeal arose from an April 1996 rating decision of the 
Atlanta, Georgia RO, which found that the veteran had not 
submitted sufficient new and material evidence to reopen his 
claim for service connection for paranoid schizophrenia.  
This was confirmed by a decision made in August 1998.

This decision concerns solely the question of whether new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for paranoid schizophrenia.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
paranoid schizophrenia in December 1976.

2.  Additional evidence submitted since that time fails to 
show that the veteran's paranoid schizophrenia, which 
preexisted service, was aggravated by that service.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for paranoid schizophrenia is not new and 
material, so that the claim is not reopened, and the December 
1976 decision of the RO is final.  38 U.S.C.A. §§ 5107(a), 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.15(a), 
20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1998).

The evidence which was of record at the time of the December 
1976 decision by the RO will be briefly summarized.  This 
evidence included the service medical records, which 
reflected a hospitalization on July 29, 1976.  The veteran 
had been in service approximately one week, when he was 
referred from the Basic Training Course to the Mental Health 
Clinic with a diagnosis of paranoid schizophrenia.  He was 
described by his parents as being very quiet and an 
introverted person throughout his development.  In school, he 
tended to stay by himself, mostly reading.  He never had any 
contact with his father and had a trying relationship with 
his step-father.  The history of his illness noted the 
veteran's statement that about one month prior to service he 
had begun to fell tense and anxious.  During Basic Training 
he was noted on the rifle range as being confused, 
disoriented and unable to follow orders and commands.  He 
indicated that he had begun to hear voices about one to two 
weeks before.  He thought that he had had a nervous 
breakdown.  When he had first been brought to the Mental 
Health Clinic he had tried to escape and had been brought 
back by the Military Police.

At the time of admission, he was confused, disoriented and 
crying.  The mental status examination found that he was not 
fully oriented as to time.  His attitude was one of 
uneasiness; he was also very suspicious.  His motor activity 
was increased and he was restless.  His speech was slow and 
he demonstrated echolalia.  His expression was noted to be 
sad and his affect was flat.  Thought processes included 
tangentiality, circumstantiality and looseness of 
associations; the content was ambivalent.  He claimed that he 
was having auditory hallucinations, as well as ideas of 
reference.  His memory, attention span, judgment and insight 
were all poor.  During his stay in the hospital, he remained 
withdrawn and depressed, and his affect continued to be 
impoverished, suspicious and guarded.  He denied 
hallucinations throughout his hospitalization; he was also 
very confused and disoriented.

On August 1, 1976, the veteran's physician spoke to the 
veteran's mother.  She stated that he had been a "...quiet, 
introverted child..." who had done well in school and who had 
a few friends.  She indicated that he had never received any 
psychiatric help before and that he had always been easy to 
get along with.  She did comment that he had had migraine 
headaches between the ages of 10 and 12, but stated that he 
had "outgrown" these.  At the time of her divorce from the 
veteran's father, she stated that he been nervous, to the 
point of "shaking all over."

At the time of his discharge from the hospital, the veteran 
was more alert and cooperative.  His motor behavior was rigid 
due to his medications and his speech was only slightly 
increased.  His facial expression was rigid.  While he no 
longer exhibited tangentiality, there was still some evidence 
of circumstantiality.  His associations were not loose and 
the ideas of reference had ceased.  He was no longer 
suspicious or paranoid.  The diagnosis was paranoid 
schizophrenia, acute, severe, manifested by auditory 
hallucinations, social withdrawal and paranoid delusions.  
The examiner commented that the veteran himself had noted 
signs of illness in himself prior to active duty.  The 
Medical Evaluation Board found that his paranoid 
schizophrenia had preexisted service, as did the Physical 
Evaluation Board conducted in October 1976.  The latter also 
found that his condition had not been aggravated by service.

The evidence which was submitted after the December 1976 
denial included an October to December 1976 VA 
hospitalization; he was admitted with a diagnosis of paranoid 
schizophrenia.  On admission, he was pleasant and anxious for 
discharge.  He said that he was often depressed but that he 
kept it to himself; he also expressed paranoid feelings.  
Psychological testing showed that he was rather passive, 
quiet, withdrawn, naïve and insecure with some paranoid 
features.  He was noted to respond well to treatment.  He 
appeared to be in contact with reality and there was no 
evidence of a thought disturbance.  He appeared anxious 
during the interview.  Throughout his hospitalization he 
continued to improve.  He displayed good contact with reality 
and his mood was within normal limits.

In September 1977, the veteran's private physician submitted 
a statement noting that he had been admitted on September 8, 
1977.  He was diagnosed with paranoid behavior with a history 
of an overdose of Haldol.  The diagnosis was marked 
inadequacy with paranoid history and probable schizophrenia.

The veteran was then hospitalized at a VA facility between 
January and June 1978.  He had recently become extremely 
nervous, withdrawn and displayed shaking of the hands and 
legs.  He had also begun to respond to auditory 
hallucinations.  His affect was flat with frequent blocking; 
his attitude was intermittently hostile, negativistic and 
passive.  While he admitted to auditory hallucinations, he 
refused to answer questions about visual hallucinations.  He 
was oriented in four spheres and he displayed poor judgment 
with no insight.  He endorsed delusions of persecution and 
grandeur.  His medications were adjusted and he became less 
rigid with more appropriate affect.  His hallucinations had 
also ceased.  His behavior was child-like but appropriate.  
The diagnosis was paranoid schizophrenia, in fair remission.

In March 1996, his mother noted that the veteran had had a 
normal childhood.  She noted that he was always busy, 
studying or doing chores or working.  He was a good student 
and she stated that he had displayed no signs of any mental 
problems prior to service.

According to Elkins v. West 12 Vet. App. 209 (1999), the RO 
or the Board must conduct a three-step analysis in all new 
and material cases.  First, it must be determined whether new 
and material evidence has been submitted under 38 C.F.R. 
§ 3.156(a) (1998).  Second, if new and material evidence has 
been presented, the claim is reopened and it must then be 
determined if the claim is well grounded.  Third, if the 
claim is well grounded, the merits of the claim can then be 
evaluated.  In determining whether evidence is "new and 
material," the credibility of that evidence must be 
presumed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record included a statement from the veteran's 
mother, made in August 1976, that the veteran had had no 
psychiatric problems prior to service, that while he had been 
quiet and introverted, he had had a few friends and had done 
well in school.  The additional statement submitted by his 
mother in March 1996 says nothing new.  She reiterated that 
he had had no mental difficulties prior to service and had 
done well in school and had even worked without problems.  
The additional hospital reports merely continued to show his 
diagnosis of paranoid schizophrenia.  Therefore, it is found 
that the veteran has not submitted any "new" evidence 
concerning his claim for service connection for paranoid 
schizophrenia.

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of submitting "new and 
material" evidence to justify reopening his claim.  See 
Smith v. West, U.S. Vet. App. No. 95-638 (April 7, 1999) 
(which states that once it has been determined that the 
evidence is not new, no further analysis is required, for it 
could not be "new and material" if it was not "new").


ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim for service connection for paranoid 
schizophrenia, the benefit sought on appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



